Citation Nr: 9908119	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-32 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1949, and again from September 1950 to October 
1951.  

This appeal arises before the Board of Veteran's Appeals 
(Board) from a rating decision rendered in May 1997 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that the veteran's 
claim of service connection for arthritis of multiple joints 
was not well grounded, and therefore, denied.  

The Board notes that service connection for arthritis of the 
right ankle was denied in a rating action dated September 
1994, and although the veteran next applied for a permanent 
and total disability rating for pension purposes, he did not 
perfect an appeal as to the issue of arthritis of the right 
ankle within the applicable time period.  Thus, the issue of 
service connection for right ankle arthritis became final as 
of September 1995.


REMAND

A copy of a Medical Officer's Report indicates that the 
veteran reported to sick call in December of 1948 and May of 
1949.  These copies are apparently duplicates of the sick 
call record for the dates and times indicated.  Although no 
reference is made to arthritis, or any other disorder in 
those reports, there is a cover sheet which avers that 
"[a]ll sick [illegible] was for [a]rthritis".  These copies 
were received by VA in June 1998.

The Board is of the opinion that additional development of 
the evidence must be completed prior to further appellate 
consideration of the veteran's claims.  Specifically, the RO 
should obtain an official copy of the Medical Officer's 
Report referenced above.  In addition, the RO should ask the 
veteran when he obtained the report he submitted in June 
1998.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should specifically ask the 
veteran where he obtained the Medical 
Officer's Report for 1948 and 1949, and 
at what time he wrote the notation "All 
sick ... was for arthritis".  That is, did 
the veteran make that notation upon his 
discharge from service in September 1949 
or October1951, or at a later date when 
he received a copy of those records?, or 
was the notation made by someone other 
than the veteran?

2.  The RO should then obtain an official 
copy of the Medical Officer's Report 
discussed above. 

Following completion of the foregoing, the RO should review 
the issue on appeal.  If the decision remains adverse to the 
veteran, he and his representative should be furnished a 
supplemental statement of the case and afforded the 
applicable period of time within which to respond.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 1991 & 1998), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims (formally the 
United States Court of Veterans Appeals prior to March 1, 
1999).  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).

